  Case: 1:14-cv-06308 Document #: 252 Filed: 02/26/20 Page 1 of 1 PageID #:5813


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

LAMONT HALL,                                 )
                                             )
                   Plaintiff,                )
             vs.                             )      No. 14 CV 6308
                                             )
                                             )      Hon. Matthew F. Kennelly
WEXFORD HEALTH SOURCES, INC.                 )
                                             )
                   Defendant.                )

                                NOTICE OF MOTION

To:   Counsel of Record

       PLEASE TAKE NOTICE that on March 3, 2020 at 9:30 a.m., or as soon
thereafter as I may be heard, I shall appear before the Honorable Matthew F.
Kennelly, or any judge sitting in his stead in U.S. District Court for the Northern
District of Illinois, Eastern Division, 219 South Dearborn Street, Chicago, Illinois,
and shall present Defendant’s Agreed Motion to Vacate Judgment and
Discharge Supersedeas Bond.

                                       Respectfully submitted,

                                       __/s/ Chad M. Skarpiak ______________
                                       Chad M. Skarpiak
                                       CUNNINGHAM, MEYER & VEDRINE, P.C.
                                       1 East Wacker Drive, Suite 2200
                                       Chicago, Illinois 60601
                                       Tel: (312) 578-0049
                                       E-Mail: cskarpiak@cmvlaw.com


                             CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that on February 26, 2020, he
electronically filed the foregoing document with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to counsel of record.

                                   /s/ Chad M. Skarpiak
